 In the Matter Of VERMONT MARBLE COMPANYandINDEPENDENT MARBLEWORKERS OF VERMONTIn the Matter of VERMONT MARBLE COMPANYandUNITED STONE ANDALLIEDPRODUCTSWORKERS OF - AMERICA, AFFILIATED WITH THEC. I. O.Cases Nos. R-19/7 and R-1948CERTIFICATION OF REPRESENTATIVESMarch 4, 19/1On January 14, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 in theabove-entitled proceeding.Pursuant thereto, an election by secretballot was conducted on February 12 and 13, 1941, under the directionand supervision of the Regional Director for the First Region (Bos-ton,Massachusetts).On February 15, 1941, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved on the parties an Election Report;No objections to the con-duct of the-ballot or the Election Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reported asfollows :Total 'number eligible to vote________________________________ 893Total number of valid votes cast_____________________________ 672Total number of ballots marked for "Independent MarbleWorkers of Vermont --------------------------------------372Total number of ballots marked for "United Stone and AlliedProducts Workers of America, Affiliated with the C. I. O."__276Total number of ballots marked "Neither"____________________24Total number of blank ballots______________________________2Total number of void ballots________________________________4Total number of challenged ballots___________________________38By virtue of and pursuant to the power,vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,128 N. L. R. B 1239. The caption of the Decision and Direction of Election errone-ously set forth the name of Independent Marble Workers of Vermont. The name of QuarryWorkers' International Union of North America (CIO) appeared in place of the name ofUnited Stone and Allied Products Workers of America, Affiliated with the C. I. 0., priorto January 30, 1941, when the Board issued an.order granting the motion of the latterorganization to substitute its name for that of the former organization.30 N. L. R. B., No. 10.58 VERMONT MARBLE COMPANY5949 Stat. 449,and pursuant to Article III, Sections 8 and 9, of Na-tional Labor-Relations' Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIED that Independent Marble Workers of Ver-mont has been designated and selected by a majority of the produc-tion,maintenance,and railroad employees of Vermont MarbleCompany and its auxiliary companies, Vermarco Lime Company andClarendon and Pittsford Railroad, at Center Rutland, West Rutland,Danby, Florence, Proctor, Swanton, and Middlebury, Vermont, in-cluding the tablemen and helpers, the sampler, the office janitors, thepassenger chauffeurs,the truck drivers, the automobile repairmen, andMario Gatti and Armand Vardi, but excluding supervisory, clerical,office, and powerhouse employees,executives,part-time exhibit em-ployees other than Mario Gatti and Armand Vardi, mill graders, millcheckers,shop designers,shop checkers,and watchmen, as their rep-resentative for the purposes of collective bargaining,and that, pursu-ant to Section 9 (a) of the National Labor Relations Act, IndependentMarble Workers of Vermont is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay,wages, hours of employment,-and other conditions ofemployment.